THE alternative writ of mandamus procured by the plaintiff in error against the defendant in error was dismissed by the court and the case comes here for review. *Page 442 
The case involves the same facts as DeSollar v. Blauvelt
decided herewith, quod vide (77 Colo. 436).
A demurrer to the amended writ was overruled. It should have been sustained because neither the complaint nor the writ states that a contract was made or entered into. They state only the evidential details which, it is claimed, show a contract. This is insufficient. Denver v.Bowen, 67 Colo. 315, 184 P. 357; St. Louis, etc., Co. v.Colo Nat. Bank, 8 Colo. 70, 5 P. 800; Enright v. Midlandetc., Co., 33 Colo. 341, 80 P. 1041; Bush v. McMann,12 Colo. App. 504, 55 P. 956.
But if it were good, the plaintiff's case is no better. The allegations are denied and the court has found generally for defendants. The case in this respect is the same asDeSollar v. Blauvelt, supra.
Supersedeas denied and judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE BURKE concur.